TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-05-00732-CR
                                         NO. 03-05-00733-CR



                               Hurbert William Washington, Appellant

                                                    v.

                                     The State of Texas, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
                       NOS. D-1-DC-05-202231 & D-1-DC-05-202232
                    HONORABLE BOB PERKINS, JUDGE PRESIDING



                               MEMORANDUM OPINION


               Hurbert Washington seeks to appeal from judgments of conviction for possession of

cocaine. The trial court has certified that these are plea bargain cases and Washington has no right of

appeal. See Tex. R. App. P. 25.2(a)(2). In addition, the notices of appeal were filed more than thirty days

after imposition of sentence. See id. rule 26.2(a)(1). The appeals are dismissed. See id. rule 25.2(d).



                                                      __________________________________________

                                                      Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: December 2, 2005

Do Not Publish